DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-14 of application 17/228418 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 10976995. This is a statutory double patenting rejection.
For example, see table below:

Application 17/228418
Patent No.: US 10976995
1. A first network communication apparatus comprising: a first transmitter; a first receiver; a non-transitory memory, wherein a first set of data is stored in non-transitory memory; and one or more processors coupled to the non-transitory memory; wherein software stored in the non-transitory memory causes the one or more processors to: generate from the first set of data a first signal; transmit the first signal from the first transmitter;
receive a second signal by the first receiver from a second network
communication apparatus, wherein prior to receiving the second signal, no
wireless connection had been established between the first network
communication apparatus and the second network communication
apparatus; upon receiving the second signal and without any user input to the first network communication apparatus after the second signal is received, establish a first wireless connection between the first network communication apparatus and the second network communication apparatus.

1. A first network communication apparatus comprising: a first transmitter; a first receiver; a non-transitory memory, wherein a first set of data is stored in non-transitory memory; and one or more processors coupled to the non-transitory memory; wherein software stored in the non-transitory memory causes the one or more processors to: generate from the first set of data a first signal; transmit the first signal from the first transmitter; receive a second signal by the first receiver from a second network communication apparatus, wherein prior to receiving the second signal, no wireless connection had been established between the first network communication apparatus and the second network communication apparatus; upon receiving the second signal and without any user input to the first network communication apparatus after the second signal is received, establish a first wireless connection between the first network communication apparatus and the second network communication apparatus.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649